108 F.3d 1388
97 CJ C.A.R. 493
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Kathleen J. BOYER, Plaintiff-Appellant,v.JOHNSON COUNTY BOARD OF COUNTY COMMISSIONERS, Defendant-Appellee.
No. 96-3123.
United States Court of Appeals, Tenth Circuit.
March 31, 1997.

ORDER AND JUDGMENT*
Before BRORBY and KELLY, Circuit Judges, and CAUTHRON,** District Judge.
BRORBY, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
In this action alleging an unlawful constructive discharge from public employment, plaintiff appeals the district court's decision dismissing her state law claim, see Fed.R.Civ.P. 12(b)(6), and granting defendant summary judgment on her 42 U.S.C. § 1983 claim, see Fed.R.Civ.P. 56(c).  Reviewing the district court's decisions de novo, see McCarter v. West, 105 F.3d 1335, 1336 (10th Cir.1997) (summary judgment);  Yoder v. Honeywell Inc., 104 F.3d 1215, 1224 (10th Cir.1997) (Rule 12(b)(6)), we AFFIRM for substantially the reasons stated in the district court's memorandum and order dated March 5, 1996, Boyer v. Board of County Comm'rs, 922 F.Supp. 476 (D.Kan.1996).



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 Honorable Robin J. Cauthron, District Judge, United States District Court for the Western District of Oklahoma, sitting by designation